Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-9, 20-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/194559 to Shimanuki et al. (US 2017/0141440 to Shimanuki et al. is being used as an English translation, hereinafter “Shimanuki’) in view of JP 2015/207471 to Kimura et al. (English translation provided, hereinafter “Kimura’’).
With regards to claims 1 and 20, Shimanuki is in the field of electrolytic solutions for secondary batteries (Abstract) and teaches a non-aqueous electrolytic solution secondary battery (Para. [0001], Shimanuki relates to an electrolytic solution and a secondary battery comprising the electrolytic solution. Particularly, by using a specific nonaqueous electrolytic solution...) comprising a positive electrode comprising a positive electrode active material (Para. [0064], The secondary battery of the present embodiment comprises a positive electrode comprising a positive electrode active material.) capable of intercalating and deintercalating a lithium ion (Para. [0066], ... as the positive electrode active material, lithium-containing composite oxides that can absorb and desorb lithium are preferred ...); a negative electrode comprising: a negative electrode active material (Para. [0055], The secondary battery of the present embodiment comprises a negative electrode comprising a negative electrode active material.) capable of intercalating and deintercalating a lithium ion (Para. [0057], Examples of the negative electrode active material include lithium metal ... a carbon material (c) that can absorb and desorb a lithium ion ...); a non-aqueous electrolytic solution containing a lithium ion (Para. [0028], The present inventors have diligently studied, in more detail, a lithium ion secondary battery comprising a nonaqueous electrolytic solution. ..); and an outer package (Para. [0092], The package is not particularly limited but, for example, a laminate film may be used; Fig. 4, Para. [0095], a film package 10), 
wherein the positive electrode active material comprises a lithium-containing composite oxide having a layered rock salt structure (Para. [0066], ... positive electrode active material ... examples of the lithium-containing composite oxides include lithium manganate having a layered structure ...; since the positive electrode active material is the same composition as the instant application, Shimanuki would anticipate that the lithium-containing composite oxide. Since there is no clear distinction in the claim with respect to the claimed lithium-containing composite oxide and that disclosed by Shimanuki, the claimed lithium- containing composite oxide would inherently have a layered rock salt structure; See MPEP 2112.01) and represented by the following composition formula: LiNixCoyMnzO2 provided that 0.7 ≤ x ≤ 0.9, 0.05 ≤ y ≤ 0.2, 0.05 ≤ z ≤ 0.15, and x + y +z=1 are satisfied (Para. [0066], Particularly, as the lithium composite oxides ... LiαNiβCoγMnδO2 (1≤α≤1.2, β+γ+δ=1, β≥0.7, and γ≤0.2; Para. [0069], from the viewpoint of high capacity, it is preferred that the content of Ni is high, … LiNi0.8Co0.1Mn0.1O2), 
the battery is formed by using the non-aqueous electrolytic solution containing methylene methanedisulfonate and having a content of 2.6%, which falls within the range of 2.0 % to 5.0 % based on a solvent (Para. [0038], [0043], [0109], A mixed solvent of ethylene carbonate (EC) and diethyl carbonate (DEC) (volume ratio: EC/DEC=30/70) was used as the solvent of a nonaqueous electrolytic solution; Para. [0123], A secondary battery was fabricated and a charge and discharge cycle test was performed for 200 cycles as in Example 1 except that as the additive used in the nonaqueous electrolytic solution, Meldrum's acid was not added, and MMDS (methylene methanedisulfonate) was added in an amount of 2.6% by weight in the electrolytic solution; Table 1: Comp-Ex. 2: Compound A: MMDS 2.6 wt. % (no other compounds were added).), and 
the negative electrode active material comprises a graphite active material (Para. [0057] Examples of the negative electrode active material include lithium metal ... a carbon material ...; Para. [0060], Examples of the carbon material (c) include graphite, amorphous carbon, diamond-like carbon, a carbon nanotube, or a composite thereof.).
Shimanuki fails to teach the negative electrode comprising fine graphite material, and a conductive aid; the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon, the fine graphite material comprises artificial graphite, the conductive aid comprises an amorphous carbo particle or a nanocarbon material, an average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 m, the fine graphite material has an average particle diameter smaller than an average particle diameter of the negative electrode active material, the average particle diameter (median diameter) of the fine graphite material is in a range of 1 to 15 pm, and a content of the fine graphite material is in a range of 0.1 to 6.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches a negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon (Para. [0017], Examples of the negative electrode active material include carbon materials such as graphite (graphite) materials such as artificial graphite, coated natural graphite, and natural graphite; Para. [0021], "Coated natural graphite" is a graphite crystal in which the surface of particles of natural graphite is coated with amorphous or low crystallinity carbon.); wherein the conductive aid comprises an amorphous carbon particle (Para. [0022], When the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved); wherein the average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 um (Para. [0024], ... the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)); wherein the negative electrode comprises a fine graphite material, and the fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers; Para. [0073], graphite (D50=20 um) (which is being interpreted as fine graphite material) as large particle size conductive aid (Conductive Aid 1/fine graphite material); Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)...; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um; Therefore, the fine graphite material (Conductive Aid 1/fine graphite material) has a smaller average particle diameter than the negative electrode active material.); wherein the median diameter of the fine graphite material is in a range of 5 to 30 um, which overlaps the claimed range of 1 to 15 um (Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um.); wherein a content of the fine graphite material is in a range of 3 to 6 % by mass based on the negative electrode active material, which is within the claimed range of 0.1 to 6 % (Para. [0034], When a conductive auxiliary agent is added to a solid content in obtaining a mixture, the amount of the conductive additive (Conductive Aid 1/fine graphite material) added is about 1 to 10% by mass, preferably about 3 to 6% by mass, based on 100% by mass of the negative electrode active material.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the negative electrode comprising fine graphite material, and a conductive aid; the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon, the fine graphite material comprises artificial graphite, the conductive aid comprises an amorphous carbo particle or a nanocarbon material, an average particle diameter (D50) of the negative electrode active material is in a range of 10 to 30 m, the negative electrode further comprises a fine graphite material having an average particle diameter smaller than an average particle diameter of the negative electrode active material, the average particle diameter (median diameter) of the fine graphite material is in a range of 1 to 15 pm, and a content of the fine graphite material is in a range of 0.1 to 6.0 % by mass based on the negative electrode active material, for the purpose of having a negative electrode active material with an improved electric potential, a small volume expansion that in turn produces excellent potential flatness (Para. [0017]); improving the initial charging capacity of the negative electrode active material (Kimura, Para. [0024]); increasing the density of the negative electrode active material, which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Kimura, Para. [0020]; Para. [0026]).  As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05). Furthermore, when the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved (Kimura, Para. [0022]).  There are two types of graphite: artificial graphite and natural graphite. Choosing artificial graphite as the fine graphite material from a finite number of identified (artificial graphite and natural graphite), predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (See MPEP § 2143, E.).
With regards to claim 7, Shimanuki fails to teach wherein a mass ratio of the fine graphite material to the conductive aid is in a range from 1 to 10.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches a mass ratio of the fine graphite material to the conductive aid is about 1 (Para. [0073], [0076],1 parts by mass of graphite (D50=20 um) (fine graphite material) as large particle size conductive aid; 1.5 parts by mass of carbon black as a small particle size conductive aid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a mass ratio of the fine graphite material to the conductive aid is in a range from 1 to 10, for the purpose of providing excellent coatability (Kimura, [0009]).  The mass ratio is merely close to that of the claimed range; therefore, a prima facie case of obviousness exists. (See MPEP § 2144.05, I.).
With regards to claim 8, Shimanuki fails to teach wherein a content of the conductive aid is in arrange of 0.1 to 3.0 % by mass based on the negative electrode active material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein a content of the conductive aid is within the range of 0.1 to 3.0 % by mass based on the negative electrode active material (Para. [0057], 100 parts by mass of natural graphite which is negative electrode active material, 2.5 parts by mass of carbon black which is electric conduction auxiliary agents, and 1 parts by mass of carboxymethyl cellulose (CMC) which is thickening agent; Therefore, there is 2.47% of the conductive aid by mass based in the negative electrode active material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a content of the conductive aid is in arrange of 0.1 to 3.0 % by mass based on the negative electrode active material, for the purpose of adding enough conductive aid to facilitate or enhance the conductivity of the electrode active material layer. Furthermore, when the negative electrode active material layer contains a conductive auxiliary agent (conductive aid), an electronic network inside the active material layer is effectively formed which contributes to improvement of output characteristics of the battery (Kimura, Para. [0034]). Furthermore, since Kimura teaches a percentage of the conductive aid within the claimed range, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 9, Shimanuki fails to teach wherein the amorphous carbon particle having an average particle diameter (D50) in a range of 10 to 100 nm, or a nanocarbon material.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches wherein the conductive aid comprises an amorphous carbon particle having an average particle diameter (D50) of 100 nm, which is within the claimed range of 10 to 100 nm (Para. [0022], When the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved; Para. [0043], the average particle diameter (D50) of the 2 conductive aid (second conductive aid) is preferably 0.1 to 20 um; As such, the average particle diameter is 100 nm.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the amorphous carbon particle having an average particle diameter (D50) in a range of 10 to 100 nm, or a nanocarbon material, for the purpose of providing excellent coatability (Kimura, [0009]) and/or long-term cycle durability Para. (Kimura, [0043]). As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 21, Shimanuki fails to teach wherein a ratio of Db to Da, Db/Da, is in a range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da.
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches a ratio of Db to Da, Db/Da, e.g., 0.5, overlapping the claimed range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers (graphite fibers); Para. [0024], Although there is no particular limitation on the average particle diameter of the negative electrode active material ... is preferably 10 to 30 um as a median diameter (D50)...; Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um; (when the fine graphite material (Conductive Aid 1/fine graphite material) is 5 um and the negative electrode active material is 10 um, ratio of Db to Da, Db/Da, is 0.5 (which overlaps the claimed range of 0.2 to 0.7), where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a ratio of Db to Da, Db/Da, is in a range of 0.2 to 0.7, where an average particle diameter D50 of the fine graphite material is Db, and an average particle diameter D50 of the negative electrode active material is Da, for the purpose of increasing the density of the negative electrode active material. Which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Kimura, Para. [0020]; Para. [0026]). As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05).
With regards to claim 21, Shimanuki in view of Kimura teaches the fine graphite material particle as disclosed in claim 1 above.  Change in form or shape of the fine graphite material particle to be in a scale-shaped, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimanuki in view of Kimura as applied to claim 1 above, and further in view of US 2004/0170898 A1 to Shibuya et al. (hereinafter “Shibuya’’).
With regards to claim 23, Shimanuki in view of Kimura teaches the non-aqueous electrolytic solution secondary battery of claim 1 as disclosed above.  Shimanuki in view of Kimura, Chigiri and Yokomizo fails to teach wherein a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to a median diameter D50, D90/D50, of the negative electrode active material is 1.5 or smaller, and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material is larger than 1.5.
However, Shibuya is in the field of nonaqueous electrolyte battery (Title) and teaches a mixture of spherical carbonaceous materials having different average particle sizes as an anode active material in an anode composite mixture layer of an anode (Abstract); and when spherical graphite such as the MCMB is used as the anode active material, graphite of large particle size (which is being interpreted as negative electrode active material) whose average particle size is located within a range of 20 um or larger and 40 um or smaller is mixed with graphite of small particle size (which is being interpreted as fine graphite material) whose average particle size is located within a range of 5 um or larger and 16 um or smaller (Para. [0056]).  As shown in Table 1 (graphite of large particle size (which is being interpreted as negative electrode active material)) and Table 2 (graphite of small particle size (which is being interpreted as fine graphite material)), a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to a median diameter D50, D90/D50, of the negative electrode active material overlaps that of the claimed range of 1.5 or smaller (see Samples 4-10 in Table 1), and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material overlaps that of the claimed range of larger than 1.5 (see Samples 4-10 in Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to a median diameter D50, D90/D50, of the negative electrode active material is 1.5 or smaller, and a ratio of a particle diameter at 90 cumulative% in a cumulative distribution D90 to an average particle diameter D50, D90/D50, of the fine graphite material is larger than 1.5, for the purpose of improving the volume density and/or to increase the battery capacity and/or energy density (Shibuya, Abstract). As the ranges overlap, the teachings of Shibuya render the claim obvious (MPEP 2144.05).
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/194559 to Shimanuki et al. (US 2017/0141440 to Shimanuki et al. is being used as an English translation, hereinafter “Shimanuki’) in view of JP 2015/207471 to Kimura et al. (English translation provided, hereinafter “Kimura’’) as applied to claim 1 above, and further in view of US 2009/0123832 A1 to Chigiri and US 2010/0092864 A1 to Yokomizo et al. (hereinafter “Yokomizo”).
With regards to claim 24, Shimanuki in view of Kimura fails to teach wherein the negative electrode active material comprises a spheroidized particle, and the fine graphite material comprises a particle having an average particle roundness lower than that of the particle of the negative electrode active material, and the average particle roundness of the spheroidized particle of the negative electrode active material is in a range of 0.86 to 1.
However, Chigiri is in the field of non-aqueous electrolyte battery (Title) and teaches anode mixture layer includes mixed particles composed of spherical graphite (which is being interpreted as negative electrode active material) having an average particle size of 25 to 35 um and non-spherical graphite (which is being interpreted as fine graphite material) having an average particle size of 8 to 22 um (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the negative electrode active material comprises a spherical particle, and the fine graphite material comprises a particle having an average particle roundness lower than that of the particle of the negative electrode active material, for the purpose of a high volume density and/or achieving excellent battery properties (Chigiri, Para. [0008], [0009]).
Shimanuki in view of Kimura and Chigiri fails to teach the average particle roundness of the spheroidized particle of the negative electrode active material is in a range of 0.86 to 1.
However, Yokomizo is in the field of lithium ion secondary battery (Title) and teaches with respect to the degree of sphericity of the negative-electrode active material (surface-crosslinked active material), the roundness of the particles having a particle diameter in the range of 10-40 um is preferably 0.87 or higher, even more preferably 0.9 or higher (Yokomizo, Para. [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the average particle roundness of the spheroidized particle of the negative electrode active material falling in a range of 0.86 to 1, for the purpose of improving high-current-density charge/discharge characteristics (Yokomizo, Para. [0086]).
The limitation “spheroidized” is being interpreted as a product-by-process limitation.  Shimanuki in view of Kimura, Chigiri and Yokomizo teaches all of the all of the positively recited structure of the claimed non-aqueous electrolytic solution secondary battery and the negative electrode active material.  The patentability of the non-aqueous electrolytic solution secondary battery and the negative electrode active material does not depend on its method of production or formation. (See MPEP § 2113).
With regards to claim 26, Shimanuki in view of Kimura, Chigiri and Yokomizo teaches the fine graphite material particle as disclosed above.  Change in form or shape of the fine graphite material particle to be in a scale-shaped, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Shimanuki only uses a negative electrode active material (graphite) and a conductive aid (acetylene black). Shimanuki does not disclose the use of a fine graphite material. In addition, Kimura only discloses the use of a negative electrode active material (graphite) and a conductive aid (carbon black, carbon fibers). Kimura also does not disclose the use of a fine graphite material. In addition, Chigiri merely mixes spherical graphite and non-spherical graphite as a negative electrode active material. Further, Chigiri does not disclose any example using a conductive aid. Moreover, Chigiri's examples do not indicate whether the negative electrode active material was natural graphite or artificial graphite. In addition, Yokomizo only discloses the use of natural graphite as a negative electrode active material. Further, Yokomizo did not use a conductive aid in its examples. Accordingly, even if the cited prior art documents were combined, a person of ordinary skill in the art would not have had a reason to arrive at each feature of the claimed secondary battery to achieve predictable results, let alone the superior results obtained by the claimed structure. Indeed, the presently claimed invention could not have been easily achieved by a person of ordinary skill in the art.” (Remarks, Pages 10-11).
Applicant’s argument is not persuasive.  
However, Kimura is in the field of negative electrode active material for a nonaqueous electrolyte secondary battery (Abstract) and teaches a negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon (Para. [0017], Examples of the negative electrode active material include carbon materials such as graphite (graphite) materials such as artificial graphite, coated natural graphite, and natural graphite; Para. [0021], "Coated natural graphite" is a graphite crystal in which the surface of particles of natural graphite is coated with amorphous or low crystallinity carbon.); wherein the conductive aid comprises an amorphous carbon particle (Para. [0022], When the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved); wherein the negative electrode comprises a fine graphite material (Para. [0034], The conductive aid (Conductive Aid 1) is an additive, which is added to enhance the conductivity of the electrode active material layer. Examples include carbon black and carbon material such as carbon fibers; Para. [0073], graphite (D50=20 um) (which is being interpreted as fine graphite material) as large particle size conductive aid (Conductive Aid 1/fine graphite material); Para. [0043], The average particle diameter (D50) of the 1 conductive aid (Conductive Aid 1/fine graphite material) is preferably 5 to 30 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the negative electrode comprising fine graphite material, and a conductive aid; the negative electrode active material comprises natural graphite or natural graphite covered with amorphous carbon, the fine graphite material comprises artificial graphite, the conductive aid comprises an amorphous carbo particle or a nanocarbon material, and the negative electrode further comprises a fine graphite material for the purpose of having a negative electrode active material with an improved electric potential, a small volume expansion that in turn produces excellent potential flatness (Para. [0017]); improving the initial charging capacity of the negative electrode active material (Kimura, Para. [0024]); increasing the density of the negative electrode active material, which allows the negative electrode active material to be compressed while still sufficiently maintain the capacity relative to the volume (Kimura, Para. [0020]; Para. [0026]).  As the ranges overlap, the teachings of Kimura render the claim obvious (MPEP 2144.05). Furthermore, when the negative electrode active material further includes these amorphous carbon materials, there is an advantage that long-term cycle durability can be further improved (Kimura, Para. [0022]).  There are two types of graphite: artificial graphite and natural graphite. Choosing artificial graphite as the fine graphite material from a finite number of identified (artificial graphite and natural graphite), predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (See MPEP § 2143, E.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723